Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group II, claims 15-24, oropharyngeal cavity condition, and the composition of claim 23 (which reads on claims 15-17 and 23) in the reply filed on 2/16/2021 is acknowledged.  The traversal is on the ground(s) that when searching the composition, the search will also turn up references to the method of use which is simply NOT true.  This is not found persuasive since just because one searches the composition will not necessarily turn up references to the method of use and for the reasons of record. Further, a reference that anticipates or renders obvious a composition will NOT necessarily read on the method of using the composition. 

Thus, claims 1-4, 11-14, 17-22 and 24 are withdrawn from further consideration as being drawn to non-elected inventions.

The requirement is still deemed proper and is therefore made FINAL.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Virey in view of RU 2135201, “Fresh Clips: Infusions and Decoctions”, JP 2012062321 and CN 103315191.

Virey teaches that poplar buds are used in an ointment and applied to a person in need thereof. Note that the claims read on anyone since we all age and inflammation in the oral cavity reads on the aging process. Note also that the way the composition is 

RU teaches that poplar buds are extracted twice with ethanol. Note that a first extraction of a raw poplar bud is done and then another extraction is done with a raw poplar bud, then the extracts are put together as claimed. Note 65-96 % ethanol and then below 60 % ethanol can be used in a separate step, see entire reference, especially pages 3 and 4. 

Note that “settled” is referring to the settled extraction which will include a supernatant which will contain the extract of poplar buds. Note filtering and concentration.

CN teaches that poplar tree is extracted and then freeze dried, see page 3. 

JP teaches lower than 30 % alcohol (ethanol) used when extracting propolis, see pages 3 and 4. 

“Fresh Clips: Infusions and Decoctions” teaches that an infusion is made by steeping leaves or flowers in a liquid (most often water) to extract the plant’s active ingredients. This can be done in hot or cold water, but hot is most efficient. Example: Chamomile tea Used for: Sleep aid.  Decoction: Best suited to the harder parts of a plant (namely the bark, roots or berries) this method boils or simmers the plant part to extract the plant’s active ingredients. Example: Ginger tea Used for: Pain relief or tummy soothing.
Thus, the decoction or extraction in the references will inherently have a supernantant which has the active poplar buds extract in it since they have been extracted. 

In the event it is seen that the amounts of the individual components claimed are actually meaningful in the claims (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art at the time the invention was made to use the claimed amounts since they clearly overlap with what is taught in Virey or used at the claimed amounts since they are results effective variables and it is obvious for one 

Note also that solvents and fruit juices can read on zero % in claim 23, thus they are not required. 
Thus, it would have been obvious to one having ordinary skill in the art to use two separate extractions as claimed. Note differing amounts of ethanol used and amounts lower than 30% in JP, thus to use the claimed amounts of ethanol is clearly a results effective variable and obvious to use the claimed amounts in an effort to optimize the desired results. Also it would have been obvious to use freeze drying in view of CN and to collect the supernantant since the supernatant is what will have the desired extract in it. 

As noted by the Office, Virey teaches that poplar buds are used in an ointment. Specifically though, according to applicant, Virey discloses to, in relevant part, “Cut up the leaves, which must be chosen very green,, but devoid of some of their moisture, by means of semi-drying; put them in melted fat, keeping them in maceration for a few hours....” Virey, p. 3. The poplar bud extract of the claimed method is obtained by preparing two different hydro-alcoholic extracts specifically using 85° and 13° ethanol, mixing the two extracts to obtain a multi-fraction alcoholic extract, collecting the supernatant from decanting, and/or centrifuging, and filtering, and subjecting the filtered supernatant to concentration and freeze-drying according to applicant. Nowhere in Virey is any suggestion of making a hydro-alcoholic extract. None of RU 2135201, “Fresh 

While this is noted, it is also noted that when one of ordinary skill in the art averages the amounts of ethanol used in the claimed amounts of water to ethanol, the average is 49 % ethanol, which is about half and clearly a ratio of 1:1 is obvious to one having ordinary skill in the art. Going from 85 %-13 % ethanol and then combining them is no stretch of the imagination as applicant wants to believe. Using varying amounts of ethanol to water is well known in the art as is evidenced by the references themselves.

According to applicant, RU 2135201 discloses ethanol extraction, there is nothing to suggest the claimed two extraction method, much less a second extraction of 13° ethanol. In fact, RU 2135201 teaches away from the use of a 13° ethanol in stating that the range of concentrations is 65-95% as reduced concentrations of ethanol (60% and below) leads to a sharp decrease in the content of active substances in the final product according to applicant. RU 2135201, p. 3, emphasis added according to applicant. 

It is noted that this is a 35 USC 103 rejection.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


As argued by applicant, JP 201206231 is cited for its teaching of using lower than 30% alcohol when extracting propolis. Propolis (bee glue) is a resinous natural mixture, collected by honeybees from different plant leaves including poplar. However, extracting propolis is different from extraction of the poplar buds, as evidenced by RU 2135201 which clearly teaches that using concentrations of ethanol less than 60% leads to sharp decrease in the content of active substances in the final product according to applicant. Thus, a skilled artisan would not be motivated to use the teachings of JP 201206231 in view of RU 2135201 as argued by applicant.

Applicant then argues that allegedly CN 103315191 is merely relied on for the disclosure that poplar tree is extracted and then freeze dried. However, the processes in 
CN was clearly cited to establish that the point of CN was that extraction of poplar tree is well known in the art. To extract poplar tree or any other plant is clearly within the purview of the ordinary artisan. 




Claims 15-17, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  RU 2135201 in view of “Fresh Clips: Infusions and Decoctions”, JP 2012062321 and CN 103315191.

RU teaches that poplar buds are extracted twice with ethanol. Note that a first extraction of a raw poplar is done and then another extraction is done with a raw poplar bud, then the extracts are put together as claimed.  RU teaches that poplar buds can be used for the treatment of soft tissue diseases. Note 65-96 % ethanol and then below 60 % ethanol can be used in a separate step, see entire reference, especially pages 3 and 4. 

Note that the claims read on anyone since we all age and inflammation in the oral cavity reads on the aging process. Note also that the way the composition is administered is not specified in the claims. Note that the claims are drawn to a method and the use of a composition and the method can have lots of other compositions in it thus the amounts in the one composiiton claimed are vague and indefinite since the method could include other compositions in it. RU teaches using poplar buds (which inherently contain oil (which is essential oil when extracted). Note that 56.88 % of the desired substances are yielded in RU. Note that the other solvents used can be seen as an excipient, natural flavor, etc. 

Note that “settled” is referring to the settled extraction which will include a supernatant which will contain the extract of poplar buds. Note filtering and concentration.

CN teaches that poplar tree is extracted and then freeze dried, see page 3. 

JP teaches lower than 30 % alcohol (ethanol) used when extracting propolis, see pages 3 and 4. 

“Fresh Clips: Infusions and Decoctions” teaches that an infusion is made by steeping leaves or flowers in a liquid (most often water) to extract the plant’s active ingredients. This can be done in hot or cold water, but hot is most efficient. Example: 
Thus, the decoction or extraction in the references will inherently have a supernantant which has the active poplar buds extract in it since they have been extracted. 

In the event it is seen that the amounts of the individual components claimed are actually meaningful in the claims (which is NOT being admitted), then it would have been obvious for one having ordinary skill in the art at the time the invention was made to use the claimed amounts since they clearly overlap with what is taught in RU or used at the claimed amounts since they are results effective variables and it is obvious for one having ordinary skill in the art to optimize the amounts of the individual components in an effort to optimize the desired results.

Note also that solvents and fruit juices can read on zero % in claim 23, thus they are not required. 


Thus, it would have been obvious to one having ordinary skill in the art to use two separate extractions as claimed. Note differing amounts of ethanol used and amounts lower than 30% in JP, thus to use the claimed amounts of ethanol is clearly a results 

As noted by the Office, Virey teaches that poplar buds are used in an ointment. Specifically though, according to applicant, Virey discloses to, in relevant part, “Cut up the leaves, which must be chosen very green,, but devoid of some of their moisture, by means of semi-drying; put them in melted fat, keeping them in maceration for a few hours....” Virey, p. 3. The poplar bud extract of the claimed method is obtained by preparing two different hydro-alcoholic extracts specifically using 85° and 13° ethanol, mixing the two extracts to obtain a multi-fraction alcoholic extract, collecting the supernatant from decanting, and/or centrifuging, and filtering, and subjecting the filtered supernatant to concentration and freeze-drying according to applicant. Nowhere in Virey is any suggestion of making a hydro-alcoholic extract. None of RU 2135201, “Fresh Clips”, JP 201206231 and CN 103315191 remedy the deficiencies of Virey according to applicant.

While this is noted, it is also noted that when one of ordinary skill in the art averages the amounts of ethanol used in the claimed amounts of water to ethanol, the average is 49 % ethanol, which is about half and clearly a ratio of 1:1 is obvious to one having ordinary skill in the art. Going from 85 %-13 % ethanol and then combining them is no 

According to applicant, RU 2135201 discloses ethanol extraction, there is nothing to suggest the claimed two extraction method, much less a second extraction of 13° ethanol. In fact, RU 2135201 teaches away from the use of a 13° ethanol in stating that the range of concentrations is 65-95% as reduced concentrations of ethanol (60% and below) leads to a sharp decrease in the content of active substances in the final product according to applicant. RU 2135201, p. 3, emphasis added according to applicant. 

It is noted that this is a 35 USC 103 rejection.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Fresh Clips merely states than an infusion can be made by steeping leaves or flowers in a liquid according to applicant. The liquid of Fresh Clips is often cold or hot water. The one sentence in Fresh Clips that exemplifies making chamomile tea for a sleep aid can hardly be considered to render the two hydro-alcoholic extractions at specific concentrations of ethanol according to applicant. Even decoctions, which Fresh Clips states is best suited for harder parts of a plant — that does not encompass poplar buds, simply teaches simple boiling or simmering, and not the hydro-alcoholic steps of the 

As argued by applicant, JP 201206231 is cited for its teaching of using lower than 30% alcohol when extracting propolis. Propolis (bee glue) is a resinous natural mixture, collected by honeybees from different plant leaves including poplar. However, extracting propolis is different from extraction of the poplar buds, as evidenced by RU 2135201 which clearly teaches that using concentrations of ethanol less than 60% leads to sharp decrease in the content of active substances in the final product according to applicant. Thus, a skilled artisan would not be motivated to use the teachings of JP 201206231 in view of RU 2135201 as argued by applicant.

Applicant then argues that allegedly CN 103315191 is merely relied on for the disclosure that poplar tree is extracted and then freeze dried. However, the processes in CN 103315191 are in no way related to even the remaining cited art, much less the hydro-alcoholic extraction methods of the claimed invention according to applicant. In fact, Applicant respectfully asserts that CN 103315191 cannot even be considered analogous art as it relates to a immunopotentiators for pigs that comprise yeast-beta-glucan, poplar tree as a colored extract, shell extract of bamboo shoots, and bacillus subtillus.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655